PER CURIAM:
Eugene White appeals the district court’s order denying his motion for reconsideration of its order denying a reduction of his sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. White, No. 5:04-cr-30019-sgw-7 (W.D.Va. July 24, 2008; Mar. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.